Relator, Rembert, seeks a writ of mandamus in order to compel the respondent, Judge Peggy Foley Jones, to issue a ruling with regard to a "motion to file for trial transcript and journal entry of opinion" as filed in the underlying case of State v. Rembert, Cuyahoga County Court of Common Pleas Case No. CR-36677. The respondent has filed a motion for summary judgment.
Attached to the respondent's motion for summary judgment is a copy of a journal entry, as journalized on April 5, 2001, which demonstrates that the respondent has issued a ruling with regard to the relator's "motion to file for trial transcript and journal entry of opinion." Thus, the relator's request for a writ of mandamus is moot. State ex rel. Gantt v.Coleman (1983), 6 Ohio St.3d 5; State ex rel. Jerningham v. CuyahogaCounty Court off Common Pleas (1996), 74 Ohio St.3d 278. In addition, the relator possesses an adequate remedy at law through an appeal with regard to the judgment as journalized by the respondent on April 5, 2001. Stateex rel. Casey Outdoor Advertising, Inc. v. Ohio Dept. of Transp. (1991),61 Ohio St.3d 429.
Accordingly, we grant the respondent's motion for summary judgment. Costs to relator.
It is further ordered that the clerk shall serve upon all parties notice of this judgment and date of entry pursuant to Civ. R. 58(B).
Writ denied.
  __________________________ TERRENCE O'DONNELL, JUDGE: